         Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 1 of 28




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


    PENNY NICHOLS CORN & TWYLA                        §                            PLAINTIFFS
    JENNINGS                                          §
                                                      §
                                                      §
    v.                                                §      Civil No. 3:17cv827-HSO-LRA
                                                      §
                                                      §
    MISSISSIPPI DEPARTMENT OF                         §
    PUBLIC SAFETY; ALBERT SANTA                       §
    CRUZ, individually and in his official            §
    capacity as former Commissioner of the            §
    Mississippi Department of Public Safety;          §
    & MARSHALL FISHER, in his official                §
    capacity as Commissioner of the                   §
    Mississippi Department of Public Safety           §                         DEFENDANTS


     MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
    MOTIONS [18] [20] TO DISMISS AND FOR QUALIFIED IMMUNITY AND
                            DISMISSING CASE

          BEFORE THE COURT are the Motions [18] [20] 1 to Dismiss and for

Qualified Immunity filed by Defendants Mississippi Department of Public Safety,

Albert Santa Cruz, in his official and individual capacities, and Marshall Fisher, in

his official capacity.     This suit arises out of the termination of Plaintiffs Penny

Nichols Corn and Twyla Jennings from their employment with the Mississippi

Department of Public Safety’s Division of the Mississippi Office of Highway Safety.



1 Although Defendants filed two separate Motions, the arguments contained in both are duplicative.
Mot. [18] [20]. Similarly, the docket reflects duplicative Responses and Replies filed by the parties.
Although the Court has reviewed each document separately, it will cite only to the first document
filed by each respective party as follows: Defendants’ Motion [18] and Memorandum in Support [19];
Plaintiffs’ Response [27] and Memorandum in Support [28]; and Defendants’ Reply [34]. The Court
will not cite documents [20] [21] [29] [30] [35].

                                                  1
      Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 2 of 28




Plaintiffs allege that Defendants terminated them in retaliation for their notifying

the National Highway Traffic 2 Safety Administration of fraudulent claims for

reimbursement paid in connection with federal grants.

       Because Plaintiffs’ claims against Defendants are barred by Eleventh

Amendment immunity and because Plaintiffs have otherwise failed to state a claim

for First Amendment retaliation, the Court finds that the Motions [18] [20] to

Dismiss and for Qualified Immunity should be granted and that this case should be

dismissed.

                                      I. BACKGROUND

A.     Relevant facts

       Plaintiff Penny Nichols Corn was employed as the Office Director for the

Mississippi Department of Public Safety’s (“MDPS”) Division of the Mississippi

Office of Highway Safety. Am. Compl. [6] at 3. Plaintiff Twyla Jennings was also

employed by the MDPS as the Division II Director for the Mississippi Office of

Highway Safety. According to Plaintiff Corn, the Governor of Mississippi had

appointed her as “the Governor’s representative of the Mississippi Office of

Highway Safety.” Id. Plaintiffs contend that “at all times material,” Plaintiff

Jennings, “was acting as [Plaintiff Corn’s] assistant.” Id. at 4-5.

       Plaintiffs allege that the MDPS/Mississippi Highway Patrol received two

grants from the National Highway Traffic Safety Administration (“NHTSA”) for



2Plaintiffs refer to the “National Highway Transportation Safety Administration,” Am. Compl. [6],
when in fact it appears that the entity’s correct name is the National Highway Traffic Safety
Administration, which is “an administration in the Department of Transportation,” 49 U.S.C. § 105.

                                                 2
      Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 3 of 28




enforcement of laws prohibiting driving while under the influence. Id. These

grants were intended to be used to finance overtime pay for highway patrolmen, or

state troopers, to write and prosecute citations to impaired drivers. Id. at 3-4.

Plaintiffs allege that they “produced” these grants, although it is not entirely clear

what Plaintiffs’ use of that term is intended to mean. 3 Id.

       Plaintiffs allege that they learned from a highway patrolman that the Office

of the Mississippi Highway Patrol was conducting an Internal Affairs investigation

into whether state troopers were writing “ghost tickets” in order to receive overtime

pay under the NHTSA grants. Id. at 4. Some troopers were purportedly receiving

overtime pay for writing tickets to drivers who were dead or did not exist, and thus

who would never be prosecuted. Id. Plaintiff Corn inquired about the investigation

within her office, and notified the NHTSA by e-mail and telephone that Internal

Affairs was investigating the matter. Id. at 4-5. Plaintiff Corn also copied the

Commissioner of the MDPS, who at that time was Defendant Albert Santa Cruz

(“Santa Cruz”), and others within the MDPS and Highway Patrol, on her e-mail to

the NHTSA grant administrator, Brian Jones. Id. at 5. According to the Amended

Complaint, the NHTSA immediately ceased all funding for the grants. Id.

       Plaintiffs allege that approximately twelve days later Defendant Santa Cruz

terminated Plaintiff Corn as a direct and proximate result of her notifying the

NHTSA. Id. at 6. Soon afterwards and allegedly for the same reason, Defendant


3One possibility is that by “produce,” Plaintiffs mean that they were responsible for or involved in
applying for, monitoring, or administering the grants, but again Plaintiffs do not explain further.
See Produce vb., Black’s Law Dictionary (10th ed. 2014) (“To bring into existence; to create.”).


                                                  3
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 4 of 28




Santa Cruz terminated Plaintiff Jennings. Id. Plaintiffs contend that Plaintiff

Jennings “at all times material was acting as [Plaintiff Corn’s] assistant,” and that

they “continually discussed the ‘ghost[-]ticket’ issue and what their response should

be to inquiries from the NHTSA.” Id. at 4-5. Sometime after Plaintiffs were

terminated, Defendant Marshall Fisher (“Fisher”) replaced Defendant Santa Cruz

as the Commissioner of the MDPS. See id.

B.    Procedural history

      Plaintiffs Corn and Jennings filed suit on October 16, 2017, naming the

following Defendants: the MDPS; Albert Santa Cruz, in his individual and official

capacities as the former Commissioner of the MDPS; and Marshall Fisher, in his

official capacity as the current Commissioner of the MDPS (collectively

“Defendants”). Compl. [1]. The original Complaint alleged that Defendants

violated Plaintiffs’ First Amendment rights by firing them in retaliation for

notifying the NHTSA of the fraudulent claims for reimbursement. Id. Plaintiffs

subsequently filed an Amended Complaint [6], adding state common-law claims for

wrongful discharge, which under the circumstances here are subject to the

Mississippi Tort Claims Act, Miss. Code. Ann. § 11-46-1, et seq. (“MTCA”) (waiving

the state’s immunity from liability from claims for money damages arising out of

the torts of its employees who act in the course and scope of their employment).

Am. Compl. [6].

      Plaintiffs seek injunctive relief from the MDPS and Defendant Fisher in his

official capacity; a declaratory judgment that the actions of Defendants Santa Cruz



                                          4
      Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 5 of 28




and Fisher violated the First Amendment to the United States Constitution and the

Mississippi Tort Claims Act; and monetary damages from the MDPS and Defendant

Santa Cruz in his individual capacity. Id. at 10-12.

       In response to the Amended Complaint [6], Defendants filed an Answer and

affirmative defenses. Answer [16]. Subsequently, Defendants filed the instant

Motions [18] [20] to Dismiss and for Qualified Immunity. Defendants contend that

Plaintiffs’ claims against the MDPS are barred by the state’s immunity under the

Eleventh Amendment to the United States Constitution. 4 Mem. in Support [19] at

6-8. Defendants further posit that Plaintiffs have failed to state a First Amendment

retaliation claim against Defendant Santa Cruz in his individual capacity or against

Defendant Fisher in his official capacity. Id. at 9-10. In the alternative,

Defendants maintain that Defendant Santa Cruz in his individual capacity is

entitled to qualified immunity. Id. at 9-10. Finally, Defendants argue that

Mississippi law does not provide a cause of action against individuals for wrongful

discharge and that the MTCA affords Defendants immunity from individual-

capacity claims under state law. Id. at 12-13.

       Plaintiffs respond that they have stated a First Amendment retaliation claim

and that, because this right was clearly established at the time of their termination,

Defendant Santa Cruz is not entitled to qualified immunity. Resp. [27]; Resp. Mem.



4 Defendants also argue that Plaintiffs’ claims for monetary damages against Defendant Fisher in
his official capacity are barred by the Eleventh Amendment. Mem. in Support [19] at 7-8. However,
the Amended Complaint [6] only advances claims for monetary damages against the MDPS under
state law, and against Defendant Santa Cruz in his individual capacity under federal law. Am.
Compl. [6] at 10-11. The only remedies sought against Defendant Fisher in his official capacity are
for injunctive and declaratory relief. See id.

                                                 5
      Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 6 of 28




[28] at 2-10; 12-28. Plaintiffs maintain that their claims against Defendant Santa

Cruz for monetary damages are not precluded by Eleventh Amendment immunity,

and that they have stated a valid state-law claim for wrongful discharge. Resp.

Mem. [28] at 11, 28. Plaintiffs did not make any request to amend their pleadings

in their Response, and at no time have they otherwise sought leave to amend their

First Amended Complaint [6]. See Resp. [27]; Resp. Mem. [28].

                                        II. DISCUSSION

A.     Motions to dismiss under Federal Rule of Civil Procedure 12(c)

       Defendants seek dismissal of this case on two grounds: (1) that the Court

lacks subject-matter jurisdiction under the Eleventh Amendment; and (2) that

Plaintiffs have failed to state a claim pursuant to Federal Rule of Civil Procedure

12(c). 5 Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on

the pleadings after a responsive pleading has been filed and the pleadings have

closed. See Fed. R. Civ. P. 12(b)-(c).

       A motion to dismiss for lack of subject-matter jurisdiction under Rule 12(c) is

subject to the same standards as a motion to dismiss pursuant to Rule 12(b)(1). See

White Oak Realty, LLC v. U.S. Army Corp of Eng’rs, No. CV 13-4761, 2016 WL

355485, at *2 (E.D. La. Jan. 28, 2016); 5C Alan Wright & Arthur Miller, Fed. Prac.

& Proc. Civ. § 1367 (3d ed.). “A case is properly dismissed for lack of subject[-

]matter jurisdiction when the court lacks the statutory or constitutional power to



5 Although Defendants title their Motion [18] as a “Motion to Dismiss,” rather than one for
“Judgment on the Pleadings,” Defendants correctly cite that Federal Rule of Civil Procedure 12(c)
controls. Mem. in Support [19] at 3-4.

                                                 6
      Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 7 of 28




adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of Madison, 143

F.3d 1006, 1010 (5th Cir. 1998). 6

        “A motion under Rule 12(c) for failure to state a claim is subject to the same

standards as a motion to dismiss under Rule 12(b)(6).” In re Great Lakes Dredge &

Dock Co. LLC, 624 F.3d 201, 209-10 (5th Cir. 2010). 7 To survive a motion to dismiss

under 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The court’s task is to

determine whether the plaintiff has stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

       In deciding whether a complaint states a valid claim for relief, a court must

accept all well-pleaded facts as true and view those facts in the light most favorable



6 While under the 12(b)(1) standard, the Court may consider undisputed facts in the record along
with its resolution of disputed facts, here the Court has only considered the pleadings. See Williams
v. Wynne, 533 F.3d 360, 364-65, 365 n.2 (5th Cir. 2008) (quoting Clark v. Tarrant Cty., 798 F.2d
736,741 (5th Cir. 1986)) (“[A] court may dismiss for lack of subject matter jurisdiction based on
either ‘(1) the complaint alone; (2) the complaint supplemented by undisputed facts in the record; or
(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.’”).
7 The Fifth Circuit has noted that while it has held that “judicially noticed facts” may be considered

in resolving a Rule 12(c) motion, it “has not been consistent in reciting the standard that governs the
documents that a district court may properly consider.” Great Plains Trust Co. v. Morgan Stanley
Dean Witter & Co., 313 F.3d 305, 312-13 (5th Cir. 2002). Although Plaintiffs have attached
documents to their Response that are outside the pleadings, the Court confines its analysis to the
pleadings. However, the Court has reviewed the documents submitted by Plaintiffs and has
determined that they would not alter the result.

                                                   7
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 8 of 28




to the plaintiff. King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 758 (5th Cir.

2015). However, the Court need not accept as true “conclusory allegations,

unwarranted factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484

F.3d 776, 780 (5th Cir. 2007).

B.    Immunity under the Eleventh Amendment

      Defendants assert that they are entitled to immunity under the Eleventh

Amendment to the United States Constitution. Mem. in Support [19] at 6-8.

Plaintiffs counter that their federal-law claims against Defendant Santa Cruz in his

individual capacity for monetary damages are not precluded and that “the claims

against now Commissioner Fisher in his official capacity and against the MDPS

remain well founded for injunctive and declaratory relief.” Resp. Mem. [28] at 11.

Plaintiffs also make the statement that the MDPS is a “viable defendant under the

McArn line of cases.” Id.

      Because the MDPS is entitled to Eleventh Amendment immunity on all of

Plaintiffs’ federal- and state-law claims against it, the Court will dismiss Plaintiffs’

claims against the MDPS without prejudice. With the exception of Plaintiffs’ claims

requesting prospective relief under federal law, Defendants Santa Cruz and Fisher

in their official capacities are also entitled to Eleventh Amendment immunity on all

of Plaintiffs’ federal- and state-law claims, and these claims will likewise be

dismissed without prejudice.

      1.    Plaintiffs’ federal- and state-law claims against the MDPS

      The Eleventh Amendment provides that federal courts cannot exercise



                                            8
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 9 of 28




jurisdiction over “any suit in law or equity, commenced or prosecuted against one of

the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. amend. XI. The United States Supreme Court “has

consistently held that an unconsenting State is immune from suits brought in

federal courts by her own citizens as well as by citizens of another State.” P.R.

Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993).

      The Eleventh Amendment serves as a jurisdictional bar to lawsuits brought

in federal court against state governments and state agencies that are considered

“arms of the state.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 69 (1989);

Williams v. Dall. Area Rapid Transit, 242 F.3d 315, 318 (5th Cir. 2001). Mississippi

federal district courts have repeatedly held that the MDPS is an “arm of the state”

entitled to Eleventh Amendment immunity. See Whitfield v. City of Ridgeland, 876

F. Supp. 2d 779, 783 (S.D. Miss. 2012); Gazzo v. Miss. Dep’t of Pub. Safety,

1:09cv719, 2011 WL 1841258, at *1 (S.D. Miss. May 13, 2011); Brown v. Simpson,

4:08cv117, 2009 WL 2449898 at *1 n.1 (N.D. Miss. Aug. 7, 2009); King v. Miss.

Highway Patrol, 827 F. Supp. 402, 403-04 (S.D. Miss. 1993).

      Only if a state and its agencies waive, or if Congress intentionally abrogates,

a state’s sovereign immunity may a plaintiff pursue a lawsuit against the state or

its agencies in federal court. Will, 491 U.S. at 66. “[A] sovereign enjoys two kinds of

immunity that it may choose to waive or retain separately —immunity from suit

and immunity from liability.” Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 252-53

(5th Cir. 2005). A state waives its sovereign immunity where it clearly declares its



                                           9
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 10 of 28




intent to waive immunity, generally when “(1) the state voluntarily invokes federal

court jurisdiction, or (2) the state makes a ‘clear declaration’ that it intends to

submit itself to federal court jurisdiction.” Id. at 241.

      Congress did not abrogate a state’s Eleventh Amendment immunity when it

enacted 42 U.S.C. §1983. See 42 U.S.C. §1983; Will, 491 U.S. at 66 (citing Quern v.

Jordan, 440 U.S. 332, 341 (1979)) (holding that Congress has not abrogated a state’s

Eleventh Amendment immunity under 42 U.S.C. § 1983).           While a state may

voluntarily invoke the jurisdiction of the federal courts when a state or agency

removes a case to federal court, Meyers, 410 F.3d at 255, Plaintiffs initiated this

case in federal court and Defendants responded by promptly filing the present

Motions [18] [20] to Dismiss and for Qualified Immunity. Defendants did not

voluntarily invoke the jurisdiction of the Court, and the State of Mississippi has not

made any clear declaration that it intends to submit itself to federal-court

jurisdiction. See id. at 241.

      The State of Mississippi has waived its immunity under state law from

claims for money damages arising out of the torts of its employees who act in the

course and scope of their employment; however, Mississippi “expressly preserved its

sovereign immunity to suit in federal court when it enacted the Mississippi Tort

Claims Act.” McGarry v. Univ. of Miss. Med. Ctr., 355 F. App’x 853, 856 (5th Cir.

2009) (citing Miss. Code. Ann. § 11-46-5(4) (“Nothing contained in this chapter shall

be construed to waive the immunity of the state from suit in federal courts.”)); see

Am. Compl. [6] at 11 (seeking monetary and injunctive relief under the MTCA).



                                           10
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 11 of 28




      Because Congress has not abrogated, nor has Mississippi waived, its

Eleventh Amendment immunity from suit, see 42 U.S.C. §1983; Will, 491 U.S. at 66;

McGarry, 355 F. App’x at 856, the Eleventh Amendment prohibits this Court from

adjudicating Plaintiffs’ federal- and state-law claims against the MDPS, and they

must be dismissed without prejudice, see United States v. Tex. Tech Univ., 171 F.3d

279, 286 n.9 (5th Cir. 1999) (holding that because sovereign immunity deprives the

court of jurisdiction, such claims can only be dismissed without prejudice).

      2.   Plaintiffs’ claims against Defendants Santa Cruz and Fisher in their
           official capacities

      “[I]n the context of lawsuits against state and federal employees or entities,

courts should look to whether the sovereign is the real party in interest to

determine whether sovereign immunity bars the suit.” Lewis v. Clarke, 137 S. Ct.

1285, 1290 (2017). Where officers are sued in their personal capacities, the

individual is the real party in interest; however, where officers are sued in their

official capacities, the government entity, not the named official, is the real party in

interest. Id. at 1291. “Defendants in an official-capacity action may assert

sovereign immunity[, b]ut sovereign immunity does not erect a barrier against suits

to impose individual and personal liability.” Id. (internal quotation marks and

citations omitted).

      “[T]he jurisdictional bar imposed by the Eleventh Amendment applies

‘regardless of the nature of the relief sought.’” McGarry, 355 F. App’x at 856

(quoting Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984)). In

Ex parte Young, 209 U.S. 123 (1908), the Supreme Court created a limited exception

                                           11
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 12 of 28




to Eleventh Amendment immunity, generally permitting a plaintiff to sue officers in

their official capacities to obtain prospective injunctive or other equitable relief. Id.;

Pennhurst, 465 U.S. at 106.

      However, “[a] federal court’s grant of relief against state officials on the basis

of state law, whether prospective or retroactive, does not vindicate the supreme

authority of federal law.” Pennhurst, 465 U.S. at 106 (emphasis added). For this

reason, where a “plaintiff alleges that a state official has violated state law,” the Ex

parte Young doctrine is inapplicable. Id. (emphasis added) (“[I]t is difficult to think

of a greater intrusion on state sovereignty than when a federal court instructs state

officials on how to conform their conduct to state law.”).

      The foregoing authority directs that Plaintiffs’ official-capacity claims against

Defendant Fisher under both Mississippi law and federal law are precluded by

sovereign immunity, subject to the Ex parte Young exception. Here, Plaintiffs also

seek a declaratory judgment that Defendant Fisher in his official capacity violated

federal law when Plaintiffs were terminated. Am. Compl. [6] at 11. Because this

would require the Court to determine whether Defendant Fisher violated federal

law in the past, this requested relief is retroactive and therefore also barred by the

Eleventh Amendment. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 146 (1993) (“[T]he [Ex part Young] exception . . . does not permit

judgments against state officers declaring that they violated federal law in the

past.”). The Court therefore lacks jurisdiction to hear the aforementioned claims

against Defendant Fisher, and they will be dismissed without prejudice. See Tex.



                                           12
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 13 of 28




Tech Univ., 171 F.3d at 286, 286 n.9. Plaintiffs’ federal-law claims for prospective

injunctive relief against Defendant Fisher in his official capacity are not barred by

the Eleventh Amendment, and the Court will address them separately. See

McGarry, 355 F. App’x at 856.

      With respect to Plaintiffs’ federal- and state-law claims against Defendant

Santa Cruz in his official capacity, the official-capacity claims against him are

duplicative because Defendant Santa Cruz is no longer in office and Plaintiffs have

advanced the same claims against Defendant Fisher in his official capacity. See

Lewis, 137 S. Ct. at 1290-91 (holding that where officers are sued in their official

capacities, the government entity is the real party in interest) (“[W]hen officials

sued in their official capacities leave office, their successors automatically assume

their role in the litigation.”). As such, Defendant Santa Cruz in his official capacity

is not a proper defendant. See id. Even if he were, the claims against him would be

subject to dismissal for the same reasons those against Defendant Fisher in his

official capacity must be dismissed.

C.    Plaintiffs’ claims against Defendant Santa Cruz in his individual capacity
      and against Defendant Fisher in his official capacity for prospective
      injunctive relief

      1.   State-law claims against Defendant Santa Cruz in his individual
           capacity

      Defendants contend that the Court should dismiss Plaintiffs’ state-law claims

against Defendant Santa Cruz in his individual capacity because neither state law

nor the MTCA afford a right of action against individual defendants. Mem. in

Support [19]. The Supreme Court of Mississippi has held that exceptions to

                                          13
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 14 of 28




Mississippi’s employment-at-will doctrine are limited to liability on the part of the

employer. DeCarlo v. Bonus Stores, Inc., 989 So. 2d 351, 358-59 (Miss. 2008). Here,

Defendant’s employer was the MDPS.

      In addition, the MTCA provides that “no employee shall be held personally

liable for acts or omissions occurring within the course and scope of the employee’s

duties . . . .” Miss. Code. Ann. § 11-46-7(2); see Papagolos v. Lafayette Cty. School

Dist., 972 F. Supp. 2d 912, 933 (N.D. Miss. 2013). There has been no suggestion

that Defendant Santa Cruz acted outside the course and scope of his employment.

See Am. Compl. [6]. As such, Plaintiffs’ state-law claims against Defendant Santa

Cruz in his individual capacity should be dismissed with prejudice.

      2.    Federal-law claims against Defendant Santa Cruz in his individual
            capacity and against Defendant Fisher in his official capacity for
            prospective injunctive relief

      At this juncture, the only remaining claims the Court has not addressed are:

(1) Plaintiffs’ federal-law claims against Defendant Santa Cruz in his individual

capacity; and (2) Plaintiffs’ federal-law claims for prospective injunctive relief

against Defendant Fisher in his official capacity. With respect to these claims,

Defendants take the position that Plaintiffs have failed to state a First Amendment

retaliation claim upon which relief can be granted. Mem. in Support [19] at 8-10.

In the alternative, Defendants maintain that Defendant Santa Cruz in his

individual capacity is entitled to qualified immunity. Id. at 10-13.




                                           14
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 15 of 28




           a.   Failure to state a claim for First Amendment retaliation

                (i)   Retaliation claims under the First Amendment

      The Amended Complaint asserts that Defendants violated Plaintiffs’ First

Amendment free speech rights by terminating them in retaliation for reporting

Internal Affairs’ ghost-ticket investigation to the NHTSA. Am. Compl. [6].

Defendants maintain that Plaintiffs have failed to allege any speech that was

protected under the First Amendment. Mem. in Support [19] at 8-9.

      An individual may assert a § 1983 claim against any person who “under color

of any statute, ordinance, regulation, custom, or usage, of any State” violates that

individual’s rights under the Constitution. 42 U.S.C. §1983. “[T]he First

Amendment protects a public employee’s right, in certain circumstances, to speak

as a citizen addressing matters of public concern.” Garcetti v. Ceballos, 547 U.S.

410, 417 (2006). To establish a claim for employment retaliation related to speech

under the First Amendment, a plaintiff must show that:

      (1) he suffered an adverse employment action; (2) he spoke as a citizen
      on a matter of public concern; (3) his interest in the speech outweighs
      the government’s interest in the efficient provision of public services;
      and (4) the speech precipitated the adverse employment action.

Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016) (quoting Nixon v. Houston,

511 F.3d 494, 497 (5th Cir. 2007)). An employee’s speech qualifies for First

Amendment protection where the employee speaks “as a citizen on a matter of

public concern.” Garcetti, 547 U.S. at 418.

      Plaintiffs assert that they were terminated “as a direct and proximate result

of their meeting, planning, and notifying [the] NHTSA of the falsely claimed

                                          15
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 16 of 28




overtime made pursuant to the ‘ghost tickets.’” Am. Compl. [6] at 6-7. As such,

they have sufficiently alleged the first and fourth elements of a retaliation claim, so

the Court will focus on the second element, 8 whether the speech that they allege

caused their termination was “made pursuant to [their] duties or as [ ] citizen[s] on

a matter of public concern.” Cutler v. Stephen F. Austin Univ., 767 F.3d 462, 469

(5th Cir. 2014). “[A] public employee’s speech is made pursuant to his official duties

when that speech is ‘made in the course of performing his employment,’ whether or

not that speech was specifically ‘demanded of him.’” Anderson, 845 F.3d at 595

(quoting Williams v. Dall. Indep. Sch. Dist., 480 F.3d 689, 694 (5th Cir. 2007)).

        In Garcetti v. Ceballos, a prosecutor alleged that he was terminated for

drafting and disseminating a disposition memorandum which recommended

dismissal of a case based upon “perceived inaccuracies” he believed were used to

obtain an underlying warrant. 547 U.S. at 420-26. The United States Supreme

Court determined that the prosecutor drafted the memorandum pursuant to his job

duties, and thus it did not constitute protected First Amendment speech. Id.

Neither the fact that the memorandum concerned the subject of the prosecutor’s

employment, nor the fact that he shared it within the office, were dispositive. Id. at

420-21. Instead, the Court reasoned that the prosecutor’s memorandum was made

“pursuant to his duties” because it was work “he was employed to do” and such

“[o]fficial communications have official consequences, creating a need for

substantive consistency and clarity.” Id. at 421-23. The Supreme Court added that


8 Because the Court finds that Plaintiffs have not sufficiently alleged that they spoke as citizens
rather than employees, the Court need not address the third element.

                                                  16
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 17 of 28




the “displacement of managerial discretion by judicial supervision finds no support

in our precedents,” id. at 423, and that the “proper inquiry is a practical one,” id. at

424-25.

      The Supreme Court later cautioned that the critical question “is whether the

speech at issue is itself ordinarily within the scope of an employee’s duties, not

whether it merely concerns those duties.” Lane v. Franks, 573 U.S. 228, 240 (2014)

(emphasis added). In Lane v. Franks, the plaintiff-employee, who was the director

of a state-wide nonprofit program, testified pursuant to a subpoena before a federal

grand jury that was investigating a former state official’s misconduct committed

before the plaintiff terminated the official from the non-profit. Id. at 239-241. The

Court held that even though the plaintiff learned of the subject matter of his

testimony during the course of his employment, his testimony or speech occurred as

a citizen on a matter of public concern. Id.

      “[W]hen employees speak outside of their chain of command and outside of

their job duties[,] they are entitled to First Amendment protection.” Anderson, 845

F.3d at 602; Gibson v. Kilpatrick, 773 F.3d 661, 670 (5th Cir. 2014) (recognizing that

“whether the employee’s complaint [is] made within the chain of command or to an

outside actor” is an important, but not dispositive, factor in determining whether

communication was pursuant to official duties); see Johnson v. Halstead, 916 F.3d

410, 423 (5th Cir. 2019) (noting same).

      In Howell v. Town of Ball, the Fifth Circuit held that a police officer’s

reporting to and subsequent cooperation with the FBI in investigating his town



                                           17
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 18 of 28




mayor’s misconduct could be entitled to First Amendment protection. 827 F.3d 515,

523-24 (5th Cir. 2016) (affirming district court’s dismissal of claims on qualified

immunity but reversing its finding that an officer’s speech was not entitled to First

Amendment protection). The officer in Howell asserted that his cooperation, which

consisted in part of recording conversations, was not part of his normal job duties.

Id. at 524. The defendants had offered no evidence to the contrary, other than a

general description of an officer’s professional responsibility to “detect and prevent

crime.” Id. The Court emphasized that the plaintiff made his statements to the

FBI “outside the normal chain of command and without the knowledge or

permission of anyone else in the police department.” Id. (citing Davis v. McKinney,

518 F.3d 304, 317 (5th Cir. 2008) (holding that statements to “external, unrelated

entities” were protected where it was “not within [the plaintiff-auditor’s] job

function to communicate with outside police authorities” and such communications

had not happened in the past)).

      Applying the foregoing precedents, the Fifth Circuit affirmed a district court’s

denial of a motion to dismiss in Anderson v. Valdez, 845 F.3d at 602. In that case,

the plaintiff was a former briefing attorney who claimed employment retaliation

after he reported allegations of judicial misconduct on the part of the chief judge.

Id. at 586-87. The Court found that the plaintiff’s speech was clearly a matter of

public concern as it disclosed corruption and impropriety, and the plaintiff had

expressly, and thus sufficiently, pled that his speech was made outside the scope of

his official duties as a briefing attorney and that it occurred “on his own initiative.”



                                           18
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 19 of 28




Id. at 586-87, 599. As the Court saw it, if the plaintiff had a duty to report such

misconduct, “why would he have purposely concealed his doing so?” Id.

                (ii) Plaintiffs’ First Amendment retaliation claims

      In this case, Plaintiffs communicated with the NHTSA about an alleged

investigation into misconduct within the MDPS that was connected to federal

grants, “a subject undoubtedly of public concern.” Markos v. City of Atlanta, Tex.,

364 F.3d 567, 574 (5th Cir. 2004) (finding that “a public employee speaking out

about alleged corruption in the police department” is “a subject undoubtedly of

public concern”); Branton v. City of Dallas, 272 F.3d 730, 740 (5th Cir. 2001)

(“Exposure of official misconduct, especially within the police department, is

generally of great consequence to the public.”). Thus, this Court need only resolve

the question of whether Plaintiffs were speaking as citizens or pursuant to their

official duties. See Anderson, 845 F.3d at 600.

      The Amended Complaint [6] alleges that the grants at issue were awarded by

the NHTSA to the Mississippi Office of Highway Safety, and that the Governor

appointed Plaintiff Corn as the “Governor’s representative for the Mississippi Office

of Highway Safety.” Am. Compl. [6] at 3. After learning of the possible “ghost-

ticket” investigation, Plaintiff Corn reported this information to the NHTSA by e-

mail and then by telephone. Id. at 5.

      According to the Amended Complaint [6], Plaintiff Corn first reported the

investigation to the Highway Patrol and individuals within the MDPS on October 3,

2016, and on October 5, she notified the NHTSA. Am. Compl. [6] at 4-5. On



                                          19
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 20 of 28




October 6, Plaintiff Corn “followed up her telephone conversation to Brian Jones of

the NHTSA” and copied individuals within the MDPS and Highway Patrol,

including Defendant Santa Cruz, on her e-mail. Id. at 5.

       Plaintiffs have not alleged that their initial report or their report to the

NHTSA fell outside their chain of command. 9 Indeed, the facts as set forth by

Plaintiffs essentially allege that they reported the Internal Affairs investigation up,

but “within the chain of command.” Gibson, 773 F.3d at 670. Unlike the officer in

Howell, Plaintiffs did not conceal their reporting of the misconduct to an outside

authority. 827 F.3d at 523. Rather, more like the memorandum in Garcetti, it

appears as though Plaintiffs’ communications had official consequences and were

made pursuant to their official duties. 547 U.S. at 422-23.

       Unlike the briefing attorney in Anderson, Plaintiffs did not take any steps to

conceal their actions; instead Plaintiff Corn copied superiors and coworkers on her

e-mail to the NHTSA grant administrator. See 845 F.3d at 586-87. Plaintiffs do not

allege that they spoke “without the knowledge or permission of anyone else” at

MDPS; instead they took steps to alert their employer of their actions. See Howell,

827 F.3d at 524.



9 Although the Court has not considered or taken judicial notice of the documents attached to
Plaintiffs’ Responses, Plaintiffs do submit an Affidavit of Plaintiff Corn. Corn Aff. [27-2]. The
Affidavit [27-2] states that Plaintiff Corn also reported the investigation to the State Auditor, who
was not in her chain of command, and to the Governor’s Senior Criminal Justice Policy Advisor;
however, nowhere in the Amended Complaint or in the Affidavit does Plaintiff Corn claim that she
was terminated as a result of these communications. Id.; Am. Compl. [6] at 6-7. Rather, Plaintiffs
explicitly allege that they were terminated “as a direct and proximate result of their meeting,
planning, and notifying [the] NHTSA of the falsely claimed overtime made pursuant to the ‘ghost
tickets.’” Am. Compl. [6] at 6-7. Moreover, the Governor’s Advisor would appear to fall within
Plaintiff Corn’s chain of command, as she maintains that she was the Governor’s representative for
the Mississippi Office of Highway Safety. See id; Corn Aff. [27-2].

                                                  20
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 21 of 28




        In further contrast to the plaintiff in Anderson, Plaintiffs here have nowhere

expressly alleged that their reporting to the NHTSA fell outside the scope of their

ordinary official duties. See 845 F.3d at 586-87; Am. Compl. [6]. Nor have they

done so indirectly. Am. Compl. [6]. Plaintiffs do not plead that their actions were

not within their job responsibilities or duties with the MDPS or as the Governor’s

representative, nor do they even allege in the Amended Complaint [6] that they

spoke in their capacities as private citizens. Id. Finally, Plaintiffs have not offered

any descriptions of their job duties or the responsibilities their positions entailed;

thus, the record does not reveal how their speech would have fallen outside of those

duties. 10

        Indeed, because the NHTSA grants were “produced” by Plaintiffs, see id., and

were administered through the Mississippi Office of Highway Safety, where

Plaintiffs worked, the sparse to non-existent facts pled by Plaintiffs to describe their

job duties indicate that part of Plaintiff Corn’s ordinary responsibilities may well

have included monitoring and reporting on activities related to the administration

of grants such as these, see id.

        Plaintiffs argue, however, that their continued communications as witnesses

in the ongoing federal investigation regarding the alleged misconduct is enough to

support their retaliation claim. Resp. Mem. [28] at 10, 14 n.9. The problem with

this argument is that the Amended Complaint [6] does not contain any allegation



10In fact, with respect to Plaintiff Jennings, Plaintiffs have explicitly pled that “at all times material
[she] acted as Plaintiff Corn’s assistant,” thus indicating that, to the extent she engaged in any
speech, she was acting within the scope of her job duties.

                                                   21
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 22 of 28




that either Plaintiff was terminated because of any ongoing communications. See

Am. Compl. [6]. The Amended Complaint [6] does contain a statement that

“Plaintiffs have remained in contact with the NHTSA officials and investigators and

remain subject to subpoena to testify concerning these matters,” id. at 5 (emphasis

added), but Plaintiffs are explicit in their Amended Complaint [6] that it was the

report to the NHTSA which precipitated their discharge, id. at 5-6.

      Moreover, even if it could be found that Plaintiffs’ continued communications

led to their termination, the Fifth Circuit has recently rejected a similar argument.

See Anderson v. Valdez, 913 F.3d 472, 278 (5th Cir. 2019) (reversing the district

court’s denial of summary judgment and holding that the defendant was entitled to

qualified immunity). Specifically, on a second appeal to the Fifth Circuit in

Anderson, the judicial assistant who brought suit argued that his communications

with police after he made his initial complaint to the judicial conduct board

supported his retaliation claim. Id. The Fifth Circuit concluded that if the

employer “was entitled to discipline [plaintiff] for his initial speech as an employee,

then [plaintiff] cannot escape the discipline of his employer for breach of his

employee duties by going public with the same speech.” Id. Here, because

Plaintiffs have not alleged or shown that the initial reports to the NHTSA fell

outside the scope of their ordinary job duties, it seems that a similar result would

obtain with respect to any ongoing communications. But again, this allegation is

absent from the Amended Complaint [6].

      Plaintiffs’ Response [28] next advances policy arguments to support their



                                          22
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 23 of 28




position. It is not appropriate for the Court to decide this case based upon policy

arguments, and the Court declines to do so. Plaintiffs contend that, like the

plaintiff in Lane who would have faced perjury charges if he had given false

testimony under oath, so too would Plaintiffs have been subject to prosecution for

misprision of a felony. Resp. Mem. [28] at 21-23. The Court is not persuaded by

this reasoning. 11 The Supreme Court in Lane did state that:

        It would be antithetical to our jurisprudence to conclude that the very
        kind of speech necessary to prosecute corruption by public officials . . .
        may never form the basis for a First Amendment retaliation claim. Such
        a rule would place public employees who witness corruption in an
        impossible position, torn between the obligation to testify truthfully and
        the desire to avoid retaliation and keep their jobs.

573 U.S. at 240-41 (emphasis added). The Supreme Court also recognized in

Garcetti that “exposing governmental inefficiency and misconduct is a matter of

considerable significance,” but noted that there are “other applicable constitutional

provisions and mandates of the criminal and civil laws [that] protect employees . . .

.” 547 U.S. at 426.

        Here, it is also possible that other protections may exist for Plaintiffs. 12

However, the First Amendment does not protect Plaintiffs’ speech in this case

because they have not alleged or otherwise shown that it was made outside the

scope of their job duties. Garcetti, 547 U.S. at 426. “The fact that what was being


11 “[M]ere failure to report a felony is not sufficient. Violation of the misprision statute additionally
requires some positive act designed to conceal from authorities the fact that a felony has been
committed.” United States v. Davila, 698 F.2d 715, 717 (5th Cir. 1983). Based on the allegations in
the Amended Complaint [6], at the time Plaintiffs reported the possible Internal Affairs
investigation they did not purport to have “knowledge of the actual commission of a felony,” nor had
they taken any action to “conceal” any such knowledge. 18 U.S.C. § 4.
12 Plaintiffs have in fact alleged a violation of state law that may offer such protection; but, the Court

simply does not have jurisdiction over these claims based upon the Eleventh Amendment.

                                                   23
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 24 of 28




reported in this case was public corruption does not change the result—Garcetti’s

rule is a broad one, and it must be applied even where it may lead to a potentially

distasteful result in an individual case.” Gibson, 773 F.3d at 671.

       Construing Plaintiffs’ factual allegations in the light most favorable to them,

they have failed to allege sufficient facts to state a First Amendment retaliation

claim. See Fed. R. Civ. P. 12(b)(6). For this reason, Plaintiffs’ remaining federal-

law claims against Defendant Santa Cruz in his individual capacity and those

against Defendant Fisher in his official capacity for prospective injunctive relief

should be dismissed with prejudice.

                b.   Qualified immunity as to Plaintiffs’ claims against Defendant Santa
                     Cruz in his individual capacity

       Defendants argue, in the alternative, that even if Plaintiffs have stated a

First Amendment retaliation claim, Defendant Santa Cruz in his individual

capacity is entitled to qualified immunity because he did not violate clearly

established law. 13 Mem. in Support [19] at 10-11. Plaintiffs counter that the

relevant law in the Fifth Circuit was clearly established. Resp. Mem. [28] at 19.

       Qualified immunity protects government officials from individual liability “as

long as their actions could reasonably have been thought consistent with the rights

they are alleged to have violated.” Good v. Curtis, 601 F.3d 393, 400 (5th Cir. 2010).

“[Q]ualified immunity generally protects ‘all but the plainly incompetent or those

who knowingly violate the law.’” Id. (quoting Malley v. Briggs, 475 U.S. 335, 341


13 Defendants   appear to recognize that qualified immunity is unavailable to Defendant Fisher in his
official capacity. See Sanders-Burns v. City of Plano, 594 F.3d 366, 371 (5th Cir. 2010) (“[Q]ualified
immunity [is] a defense that is only relevant to individual capacity claims.”).

                                                  24
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 25 of 28




(1986)). Courts apply a two-step analysis to claims of qualified immunity. First,

the Court must determine whether the plaintiff has alleged a violation of a

constitutional or statutory right. Anderson, 845 F.3d at 599-600. If a violation is

properly alleged, the Court then considers “whether the allegedly violated

constitutional rights were clearly established at the time of the incident; and, if so,

whether the conduct of the defendants was objectively unreasonable in the light of

that then clearly established law.” Hare v. City of Corinth, 135 F.3d 320, 326 (5th

Cir. 1998).

      To allege a constitutional violation means “that the plaintiff has stated a

claim upon which relief may be granted.” Morgan v. Swanson, 659 F.3d 359, 384

(5th Cir. 2011). A right is clearly established where it is “sufficiently clear that a

reasonable official” would comprehend his actions violate that right. Anderson, 845

F.3d at 600 (quotation removed). “[I]n the light of pre-existing law the

unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

      The Fifth Circuit has stated that: “[b]y at least 2014, it was clearly

established that an employee’s speech made externally concerning an event that

was not within his or her job requirements was entitled to First Amendment

protection.” Johnson, 916 F.3d at 522 (quoting Anderson, 845 F.3d at 600).

However, it was not “clearly established that an internal complaint of

discrimination made only to supervisors . . . qualifies as speech made as a ‘citizen’

rather than as an ‘employee.’” Id.

      On the first appeal from the district court’s denial of the defendant’s motion



                                           25
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 26 of 28




to dismiss in Anderson v. Valdez, the Fifth Circuit held that the plaintiff had

sufficiently pled the violation of a clearly established right because his claims did

not implicate the distinction between “ordinary” and “non-ordinary” job duties, and

he had expressly alleged that: (1) he reported the judicial misconduct concerns

externally to his state’s commission on judicial conduct; and (2) his complaint to the

commission was outside of his job duties. 845 F.3d at 586-87, 601-02 (interpreting

the “ordinary” standard set forth in Lane). While the “ordinariness” standard had

been distinguished in this Circuit by the time of Plaintiffs’ termination, 14 the fact

remains that Plaintiffs have not alleged what their job duties were, nor have they

made any allegations or otherwise shown that they were reporting outside of their

chain of command or outside of their ordinary job duties.

       Moreover, Plaintiffs assert that while Plaintiff Corn was acting as the

Governor’s representative for the Mississippi Office of Highway Safety, she reported

the internal investigation to the NHTSA, the cooperating agency administering

grants that the MDPS received and that Plaintiffs had “produced.” Am. Compl. [6].

It was not clearly established at the time of Plaintiffs’ termination that candidly

reporting up the chain of command, and simultaneously to a cooperating agency,

while serving in the capacity in which Plaintiff Corn apparently served in the office

administering the grants and as the Governor’s representative, constituted clearly

established protected First Amendment speech. As such, the record supports the

conclusion that, in the alternative, Defendant Santa Cruz in his individual capacity


14The Fifth Circuit decided Howell on July 1, 2016. Plaintiffs’ alleged speech and Defendants’
actions occurred in October and November of that year. See Am. Compl. [6].

                                                 26
     Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 27 of 28




is entitled to qualified immunity.

       Finally, although Defendants’ Motions [18] [20] placed Plaintiffs on notice of

the potential deficiencies in their Amended Complaint [6], they have not made any

further request to amend their pleadings, they have not filed any motion seeking to

make such an additional amendment, and they have not stated any facts that may

remedy these deficiencies. 15 Plaintiffs have responded to Defendants’ invocation of

qualified immunity, and the Court has evaluated their claims. See Resp. Mem. [28].

As such, Plaintiffs’ claims against Defendant Santa Cruz in his individual capacity

should be dismissed with prejudice.

                                       III. CONCLUSION

       To the extent the Court has not specifically addressed any of the arguments

raised by the parties, the Court has considered them and determined that they

would not alter the result.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants’

Motions [18] [20] to Dismiss and for Qualified Immunity are GRANTED. Plaintiff

Penny Nichols Corn’s and Plaintiff Twyla Jennings’ claims against Defendant

Albert Santa Cruz in his individual and official capacities are all DISMISSED

WITH PREJUDICE.

       IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Penny

Nichols Corn’s and Plaintiff Twyla Jennings’ claims against Defendant Marshall

Fisher in his official capacity are DISMISSED WITHOUT PREJUDICE, on


15The Plaintiffs have submitted Affidavits [27-2] [27-8] and other documents with their Response
[27] [28]. As the Court has noted, even considering these materials they would not alter the result.

                                                 27
    Case 3:17-cv-00827-HSO-LRA Document 39 Filed 04/01/19 Page 28 of 28




grounds of Eleventh Amendment immunity, with the exception of their claims

against Defendant Marshall Fisher in his official capacity for prospective injunctive

relief, which are DISMISSED WITH PREJUDICE, for failure to state a claim.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Penny

Nichols Corn’s and Plaintiff Twyla Jennings’ claims against Defendant Mississippi

Department of Public Safety are DISMISSED WITHOUT PREJUDICE, on

grounds of Eleventh Amendment immunity.

      A separate judgment will be entered in accordance with this Order, as

required by Rule 58 of the Federal Rules of Civil Procedure.

      SO ORDERED AND ADJUDGED, this the 29th day of March, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         28
